Citation Nr: 0730228	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, other than post- traumatic stress disorder 
(PTSD).


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, wherein the RO denied service connection for 
PTSD, schizophrenia and a personality disorder.

During the course of the appeal, jurisdiction over the 
veteran's claims folder was transferred to the Albuquerque 
New Mexico RO in April 2003, and to the Baltimore, Maryland 
RO in November 2003.  However, in an April 2004 statement, 
the veteran indicated that he continued to reside in New 
Mexico, and requested that jurisdiction over his claims 
folder be returned to the Albuquerque RO.  Thereafter, in an 
April 2005 statement to the RO, the veteran indicated that he 
was no longer residing in New Mexico, and requested that his 
claims folder be returned back to the RO in Baltimore, 
Maryland.

The veteran and his wife testified at the RO before a 
decision review officer in July 2003.  A transcript of that 
hearing has been associated with the claims folder.  During 
the course of his hearing, the veteran expressed his desire 
to withdraw a claim of entitlement to service connection for 
post-traumatic stress disorder.  He submitted a signed 
statement to that effect in conjunction with his hearing.  
However, in his October 2003 substantive appeal, the veteran 
discussed his claimed stressors and requested assistance with 
their verification.  Subsequently, in an April 2005 statement 
to the RO, the veteran specifically indicated that he wanted 
to reopen his claim for service connection for PTSD.  
Therefore, the claim of whether new and material evidence has 
been received to reopen a claim for service connection for 
PTSD is referred to the RO for appropriation action.

This matter was before the Board in March 2005, January 2006, 
and October 2006, and was remanded each time for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The instant matter must be remanded for the following 
reasons.

In February 2006, the veteran was afforded a VA examination 
and opinion regarding the nature and etiology of any 
psychiatric condition.  On examining the veteran and the 
claims folder, the VA examiner diagnosed the veteran as 
having schizotypal personality disorder, and gave the veteran 
no psychiatric diagnosis, but noted a history of psychotic 
breaks.  The examiner also noted that the veteran was not 
currently psychotic, but periodically had had serious 
breakdowns in functioning over the years, which appeared to 
have been triggered externally, citing a suicide attempt as 
the result of comments made by his mother, and a breakdown in 
2001 due to the World Trade Center event.  The examiner noted 
that the etiology of the personality disorder was not clear, 
but was in evidence during his military experience, with his 
four AWOLs and the diagnosis of passive dependent personality 
disorder.  The examiner opined that it was at least as likely 
as not that the veteran's passive dependent personality, 
diagnosed in April 1966, was an initial manifestation of the 
current schizotypal personality disorder.  The examiner noted 
that residual-type schizophrenia was not ruled out, but was 
not currently apparent.  The examiner also commented that 
there was evidence of residual psychotic thinking and process 
in psychological testing, but that the examiner was unable to 
be more specific about this without primary source medical 
records of various hospitalizations.

The record reflects that, in a statement accompanying the 
veteran's October 2001 claim, the veteran identified three 
medical facilities where he had been hospitalized for 
psychiatric problems in 1974, 1976, and 1980, respectively.  
The three facilities identified were Delaware County Board of 
Assistance, Taylor Hospital, and Sacred Heart Hospital.  The 
record also reflects that the RO attempted to obtain 
treatment records from Delaware County Board of Assistance 
and Sacred Heart Hospital in February 2002.  In a March 2002 
response, the Delaware County Assistance Office indicated 
that it did not have any record of the veteran's treatment 
for schizophrenia, as their records id no go back to 1974, 
and they were not a medical facility.  In an April 2002 
response, Crozer Chester Medical Center, which was formerly 
Sacred Heart Hospital, indicated that the veteran's records 
were no longer available, as the statute of limitations had 
been reached, and that, after a thorough search of their 
files, they were unable to locate those records.  There is no 
indication in the record that the RO attempted to obtain any 
treatment records from Taylor Hospital.

Thus, the instant case must be remanded in order to obtain 
any outstanding records of the veteran's claimed 
hospitalizations.  Specifically, the RO should attempt to 
obtain any medical treatment records from 1976 from Taylor 
Hospital in Ridley Park, Pennsylvania.  Also, the RO should 
contact the veteran, explain to the veteran that the Delaware 
County Board of Assistance is not a medical facility, and 
request that the veteran provide any additional information 
regarding his hospitalization in 1974.  If the veteran 
authorizes VA to obtain any such records from another source, 
the RO should attempt to obtain such records and associate 
them with the claims folder.

Also, the claims folder, along with any additional records, 
should be returned to the same VA examiner who conducted the 
February 2006 psychiatric examination, or another examiner 
with the appropriate expertise if that examiner is not 
available, for an addendum opinion.  Such examiner should 
review the entire record, including any new records 
available, and express an opinion regarding the nature and 
etiology of any current psychiatric condition.


Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran, 
explain to the veteran that the 
Delaware County Board of Assistance is 
not a medical facility, and request 
that he provide any additional 
information regarding his 
hospitalization in 1974.  If the 
veteran authorizes VA to obtain any 
such records from another source, the 
RO should attempt to obtain such 
records and associate them with the 
claims folder.

2.	The RO should attempt to obtain any 
medical treatment records from 1976 
from Taylor Hospital in Ridley Park, 
Pennsylvania, and associate them with 
the claims folder.

3.	The veteran's claims file, including a 
copy of this REMAND, is to be referred 
to the examiner who completed the 
February 2006 VA examination report.  
If the examiner who completed the 
February 2006 VA examination report is 
not available, another physician with 
appropriate expertise may furnish the 
necessary review and opinion.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Based on a review of 
the claims folder, which is 
specifically to include review of any 
newly associated records of psychiatric 
hospitalizations, the examiner should 
express an opinion as to (1) the nature 
of any current psychiatric disorder, 
and (2) whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that any such 
disorder was incurred or aggravated in 
service, or is otherwise etiologically 
related to the veteran's period of 
service in any way.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



